KAREN LeCRAFT HENDERSON, Circuit Judge,
concurring in the judgment:
I concur in the judgment which sends this case to a jury to resolve because the record could be read to contain at least one genuine issue of material fact, thereby *78precluding summary judgment. But I have reservations about my colleagues’ discussion of the factual record. I therefore write separately to explain the potential fact dispute I see and why I believe the majority’s broader approach is unwise.
I.
Ortiz-Diaz began working as a criminal investigator for HUD in April 1998. In 2000, after his wife accepted a job in Albany, New York, he requested and received a transfer to work in Hartford, Connecticut. But in 2009, Ortiz-Diaz wanted to change jobs again. He applied for a promotion to senior special agent with the Criminal Investigation Division in Washington, D.C. McCarty approved the promotion, which came with a raise—Ortiz-Diaz moved from GS-13 to GS-14 on the government pay scale. Nevertheless, Ortiz-Diaz wanted to return to New York. Within several months, he applied for an Assistant Special Agent in Charge (ASAC) position in New York City. Ortiz-Diaz interviewed with McCarty but was ultimately not selected. Ortiz-Diaz believed he was not selected because of his race. As it turned out, the successful candidate—whom McCarty approved—was also Hispanic. Aware Ortiz-Diaz was upset over his non-selection, McCarty asked if Ortiz-Diaz was interested in certain other positions, including an ASAC vacancy in Chicago. Ortiz-Diaz pursued none of them.
Instead, he requested a transfer to an investigative position in Albany or Hartford. These locations appealed to him in part because they would enable him to work in Region 11 or under Febles. Even though a transfer likely would have entailed a pay cut, Ortiz-Diaz believed that working under Febles—whom he described as a “solid supervisor”—would “enhance[ ] [his] promotion opportunities.” Joint Appendix 611. Moreover, he understood from conversations with Febles that he could work remotely from Albany. Similarly, based on communications with Region 1 officials, Ortiz-Diaz believed “there was important, high profile work” to be done which “needed the attention of capable agents.” Id.
In hopes of securing a transfer, Ortiz-Diaz sought to use HUD’s no-cost2 voluntary transfer program. The no-cost transfer program allows qualifying employees to transfer for reasons other than HUD staffing needs. As detailed in internal HUD documents, an employee initiates his request by formally submitting a written document to the proper HUD official— McCarty, in Ortiz-Diaz’s case. But when Ortiz-Diaz contacted McCarty, he was told, without explanation, that he could not transfer to Albany or Hartford. This was so even though a vacancy had earlier been announced in Hartford and Febles told him he could work in Albany.
II.
On these facts, I agree that a jury should consider Ortiz-Diaz’s Title VII claim in light of the peculiar features of HUD’s no-cost transfer program and its potential to aid Ortiz-Diaz’s professional development.
A.
An employment action cannot support a Title VII discrimination claim unless it “has materially adverse consequences affecting the terms, conditions, or privileges of the plaintiffs employment such that a reasonable trier of fact could find objec*79tively tangible harm.” Ginger v. District of Columbia, 527 F.3d 1340, 1343 (D.C. Cir. 2008) (brackets, ellipses and internal quotation marks omitted). The United States Supreme Court has interpreted the “term[], condition[], or privilege[]” label broadly. It can apply to everything from a security clearance, see Niskey v. Kelly, 859 F.3d 1, 8 (D.C. Cir. 2017), to a bonus, see Russell v. Principi, 257 F.3d 815, 818-19 (D.C. Cir. 2001), to eligibility for election to a law firm’s partnership, see Hishon v. King & Spalding, 467 U.S. 69, 75, 104 S.Ct. 2229, 81 L.Ed.2d 59 (1984).
So recognizing, I believe it may also apply to HUD’s no-cost transfer program. The program was spelled out in internal HUD documents. Established procedures governed how an employee could submit a request. And the program may have operated as a salve to special agents, whose jobs also required a separate “mobility agreement” permitting an agent’s involuntary transfer based on HUD needs. Ortiz-Diaz believed he could use it to gain valuable experience and enhance his promotion potential. Indeed, he was willing to risk a pay cut to obtain that experience.3 On these facts, I believe the program could qualify as a “privilege” of his employment, raising a genuine issue of material fact for jury resolution.
B.
My colleagues reach a similar conclusion but by a different route. In their view, the denial of a lateral transfer away from McCarty is itself actionable under Title VII, because his “bias[]” could affect Ortiz-Diaz’s career development. See Maj. Op. 74-75. But, in my view, they cherry-pick the factual record to reach this conclusion. For example, they reach back twelve years to recount that McCarty temporarily (and involuntarily) transferred Ortiz-Diaz and another minority investigator to Mississippi in the wake of Hurricane Katrina. Id. at 71. But my colleagues ignore the fact that, four years later and within a year of allegedly becoming action-ably biased, McCarty approved Ortiz-Diaz’s promotion to senior special agent. They also ignore that McCarty worked to find Ortiz-Diaz a different comparably attractive job after awarding the New York ASAC position to another employee—who, again, was Hispanic. Likewise, my colleagues conclude that keeping Ortiz-Diaz under McCarty’s supervision amounts to an adverse employment action. See Maj. Op. 74. But they overlook the fact that, as the district court noted, see Ortiz-Diaz v. U.S. Dep’t of Hous. & Urban Dev., 75 F.Supp.3d 561, 565-66 (D.D.C. 2014), transferring Ortiz-Diaz to Albany or Hartford may itself have constituted an adverse employment action because it could entail a pay cut.
C.
My colleagues’ true qualm, I take it, is with our lateral transfer precedent. As Judge Kavanaugh recognizes, that precedent teaches that denials of lateral transfers generally do not support a Title VII discrimination claim. See Stewart v. Ashcroft, 352 F.3d 422, 426 (D.C. Cir. 2003). Today, we narrow that precedent on facts whose discriminatory bent is, at most, slight. As I have recounted, McCarty’s alleged bias was hardly self-evident.4 And in *80our adversarial system, facts matter. See, e.g., Carducci v. Regan, 714, F.2d 171, 177 (D.C. Cir. 1983). I would wait for a claim with more “objectively tangible harm.” Ginger v. District of Columbia, 527 F.3d 1340, 1343 (D.C. Cir. 2008) (internal quotation marks omitted).5

. Region 1 includes Hartford, Connecticut.


. It is called a “no-cost” transfer because relocation costs are borne by the transferee.


. His belief was supported by Judge Kava-naugh, who observed at oral argument that a lawyer may wish to work for a “local U.S. Attorney’s Office ... [at] lower pay” because he “think[s] it’ll help [his] chances of being a judge[.]” Oral Argument Tr. 27.


. To establish that prejudice, my colleagues rely largely on Ortiz-Diaz’s sworn declaration. Granted, “there is no rule .of law that the testimony of a discrimination plaintiff, standing alone, can never make out a case of discrimination that could withstand a summary *80judgment motion.” Johnson v. Perez, 823 F.3d 701, 710 (D.C. Cir. 2016) (emphasis added) (internal quotation marks omitted). But the law surrounding its sufficiency at summary judgment is hardly as clear as they suggest. See, e.g., Holcomb v. Powell, 433 F.3d 889, 899 (D.C. Cir. 2006) (rejecting "purely con-clusory” allegations of discriminatory animus at summary judgment); Burke v. Gould, 286 F.3d 513, 520 (D.C. Cir. 2002) (“[Bjare allegations of discrimination are insufficient to defeat a properly supported motion for summary judgment.”).. -


. At oral argument Ortiz-Diaz’s counsel posed a disturbing hypothetical. She claimed that, if we were to accept HUD’s argument, we would have to affirm dismissal of a suit challenging an employer’s affixing a "whites-only” sign to a water cooler because "not a penny is lost by any worker ... [,] no one lost supervisory duties ,.. [and it is] not in any way related to the actual workplace.” Oral Argument Tr. 4. Although such action could, in my view, constitute a "discriminatorily hostile or abusive environment ... sufficiently severe or pervasive" to sustain a hostile work environment claim under Title VII, Harris v. Forklift Sys, Inc., 510 U.S. 17, 21, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993) (internal quotation marks omitted), it has no relevance to our "materially adverse action” precedent.